.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (CN 105089062 A)(hereinafter Zhuang) in view of Evans et al. (US Pub. 2016/0146649)(hereinafter Evans) in view of England (CN 1192793 A)(hereinafter England) .
Regarding claim 1,  Zhuang discloses a device to measure flow rate of a fluid, such as concrete, (Zhuang, Figs. 1 and 9 and Page 9 of the English Translation; 14- pump flow rate detecting unit; Page 17; the pumping flow of the grouting device for real time detecting the pump capacity detecting unit 14. In this embodiment, a material slurry 6-1 in the remaining real-time detecting and judging the grouting core under the current state, the controller total pumping time of the grouting device according to current state and combined pump flow detecting unit 14 detected by each pumping time of the pumping device pumping flow rate and volume concentration of the pump feeding slurry and conversion to obtain the actual pumping of the grouting device in the current state) 
in a pumping plant connected to a drilling machine provided with a drilling tool, said pumping plant comprising a motor pump and a connection pipe to lead the fluid from said motor pump to the drilling tool; (Zhuang, Figs. 1 and Pages 3-4 of the English Translation; the pile forming device comprises a drill rod and coaxially installed at the bottom of the drilling rod drill bit assembly drilling device … along the releasing/lifting system, for continuous rotation of the electric rotary driving mechanism drives the drilling device … and forming a borehole filling pile grouting device ... and a controller for controlling the injection device and parameter input unit connected with the controller … and the electric rotary driving mechanism connected with the controller … the grouting device comprises a slurry storage device; storage device connected with the slurry pumping pipeline and installed on the pumping pipeline of the driving pump, the driven pump is controlled by the controller and it is connected with the controller; the drill rod comprises a hollow and have the same diameter from top to bottom of grouting and the grouting from up to down arranged on one end of the core outer side wall of spiral blade … the pumping tube is installed on the outer end of the drill rod and the one end of the core with the grouting body … the drill bit is provided with the slurry inlet and the slurry outlet is provided with a check valve …;)
said device comprising: at least one transmitting module, (Zhuang, Figs. 1 and 9 and Pages 17-18 of the English Translation;  the grouting equipment under the current state of pumping flow pumping flow detection unit 14 performs a real-time detection and synchronously transmitting the detected information to the controller,)
Zhuang does not specifically disclose the transmitting module is adapted to be rigidly mounted and in a removable manner, on the pumping plant and comprising at least one accelerometer. Evans also in the field of detecting flow rate from pumping systems, however, discloses the limitation.  Evans discloses adapted to be rigidly mounted and in a removable manner, on the pumping plant and comprising at least one accelerometer, a receiving module, (Evans, Figs. 1-2 and ¶0021;  accelerometer 106 is coupled to an outer portion of tube 105 via fastener 106, which may comprise a clamp, tie, band, all by way of a non-limiting example…. , communication circuit 114 of accelerometer 106 may be embodied as a wireless communication circuit, which communicatively couples accelerometer 106, using wireless communication 112, with processing apparatus 150 via any suitable wireless protocol including, but not limited to, WiFi, Bluetooth, or any other suitable wireless protocol known in the art.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter to implement Zhuang with the known technique of the transmitting module being adapted to be rigidly mounted and in a removable manner, as taught by Evans in order to provide an accurate, inexpensive and non-invasive means of measuring fluid flow from a pumping system. (Evans, ¶0007)
adapted to be associated with the drilling machine; (Zhuang, Figs. 1 and 9 and Page 16 of the English Translation;  the invention adopts the pile forming device further comprises an industrial personal computer connected with programmable controller 16 18 and the display unit 18; Pages 17-18 of the English Translation;  the grouting equipment under the current state of pumping flow pumping flow detection unit 14 performs a real-time detection and synchronously transmitting the detected information to the controller)
 wherein the transmitting module is configured to detect accelerations generated by vibrations of the pumping plant during pumping of the fluid, said accelerations indicating a flow rate of the fluid, (Evans, Figs. 1-2 and Abstract; The system comprises an accelerometer affixed to an exterior surface of the conduit, wherein the accelerometer is configured to generate signals representing physical movement of the conduit, and wherein the signals are suitable for estimating fluid flow in the conduit; ¶0029; By affixing accelerometer 106 to tubing 105, based on fluid that is moved through the tubing by a peristaltic pump (104), vibration pump, or any pump without a steady flow, a signal can be detected proportional to the pulse of the fluid created by the pumping action…By affixing accelerometer 106 to tubing 105, based on fluid that is moved through the tubing by a peristaltic pump (104), vibration pump, or any pump without a steady flow, a signal can be detected proportional to the pulse of the fluid created by the pumping action; ¶0031; Accelerometer pulses may be filtered and/or normalized to induce pulse peaks to be more uniform, and may be subjected to a pulse count for pulses meeting or exceeding a given threshold. By knowing in advance the volumetric pumping characteristics of the pump and volumetric capacity of the tubing, a flow rate may be advantageously estimated/calculated.)
and to send a signal, which is processed based on the detected accelerations, to the receiving module through wireless transmission, (Evans, Figs. 1-2 and ¶0021;  communication circuit 114 of accelerometer 106 may be embodied as a wireless communication circuit, which communicatively couples accelerometer 106, using wireless communication 112, with processing apparatus 150 via any suitable wireless protocol including, but not limited to, WiFi, Bluetooth, or any other suitable wireless protocol known in the art.)
 wherein the receiving module is configured to receive the signal from the transmitting module (Zhuang, Figs. 1 and 9 and Page 16 of the English Translation;  the invention adopts the pile forming device further comprises an industrial personal computer connected with programmable controller 16 18 and the display unit 18; Pages 17-18 of the English Translation;  the grouting equipment under the current state of pumping flow pumping flow detection unit 14 performs a real-time detection and synchronously transmitting the detected information to the controller; And  Evans, Figs. 1-2 and ¶0021;  communication circuit 114 of accelerometer 106 may be embodied as a wireless communication circuit, which communicatively couples accelerometer 106, using wireless communication 112, with processing apparatus 150 via any suitable wireless protocol including, but not limited to, WiFi, Bluetooth, or any other suitable wireless protocol known in the art.)
and to send a signal indicating the flow rate of the pumped fluid based on the received signal. (Zhuang, Figs. 1 and 9 and Page 16 of the English Translation; the invention adopts the pile forming device further comprises an industrial personal computer connected with programmable controller 16 18 and the display unit 18 is controlled by the industrial personal computer, the display unit 18 connected with the industrial control machine.)  While Zhuang discloses an industrial computer and display is connected to the receiving module, controller 16, Zhuang, does not specifically disclose that controller 16 send a signal indicating flow rate to the industrial computer and display and therefore does not specifically disclose and to send a signal indicating the flow rate of the pumped fluid based on the received signal.  England, in the same field of endeavor, however discloses the limitation and send a signal indicating the flow rate of the pumped fluid based on the received signal. (England, Fig. 5 and Page 5 of the English Translation; a flow rate display 21 shows concrete 14 whether the volume or excessive supply.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Zhuang with the known technique of sending a signal indicating the flow rate of the pumped fluid based on the received signal, as taught by England, in order to provide an indication of the flow rate to an operator. (England, Fig. 5 and Page 5 of the English Translation)
Regarding claim 2, Evans wherein the transmitting module comprises a connector to rigidly mount and in a 4S/N Not Yet AssignedDocket No. 07587.0673FPWO removable manner, said transmitting module on the motor pump of the pumping plant. (Evans, Fig. 1 and  ¶0023; accelerometer assembly 118 may be affixed to pump 104 on a pump casing using any suitable fastening mechanism, including, but not limited to, an adhesive, bonding agent, screw, rivet, nail, or any combinations thereof. Accelerometer assembly 118 may also be integrated into pump 104 itself, or also affixed between a pump casing and tube 105.) 
Regarding claim 3, Evans discloses wherein the transmitting module comprises a connector to rigidly mount and in a removable manner, said transmitting module on the connection pipe of the pumping plant.  (Evans, Figs. 1-2 and ¶0021;  accelerometer 106 is coupled to an outer portion of tube 105 via fastener 106, which may comprise a clamp, tie, band, all by way of a non-limiting example…. , communication circuit 114 of accelerometer 106 may be embodied as a wireless communication circuit, which communicatively couples accelerometer 106, using wireless communication 112, with processing apparatus 150 via any suitable wireless protocol including, but not limited to, WiFi, Bluetooth, or any other suitable wireless protocol known in the art.)
Regarding claim 4, Zhuang and England discloses wherein the receiving module is configured to send the signal indicating the flow rate to a control system of the drilling machine.  (Zhuang, Figs. 1 and 9 and Page 16 of the English Translation; the invention adopts the pile forming device further comprises an industrial personal computer connected with programmable controller 16 18 and the display unit 18 is controlled by the industrial personal computer, the display unit 18 connected with the industrial control machine; and England, Fig. 5 and Page 5 of the English Translation; a flow rate display 21 shows concrete 14 whether the volume or excessive supply.)
Regarding claim 5, England discloses  wherein the receiving module is configured to send the signal indicating the flow rate to a displaying device to display at least one among the following data: frequency of pump strokes of the motor pump, total number of pump strokes, flow rate of the fluid, total volume of pumped fluid.  (England, Fig. 5 and Page 5 of the English Translation; a flow rate display 21 shows concrete 14 whether the volume or excessive supply.)  
Regarding claim 6, England discloses  comprising at least one display to display operating information.  (England, Fig. 5 and Page 5 of the English Translation; a flow rate display 21 shows concrete 14 whether the volume or excessive supply.)  
Regarding claim 7, Evans discloses wherein the transmitting module is configured so that, if the 5S/N Not Yet AssignedDocket No. 07587.0673FPWO intensity of the accelerations detected by the accelerometer remains within detection threshold values, said accelerations are not taken into account to emit the signal generated by the transmitting module.  (Evans, Fig. 3 and ¶0031; Accelerometer pulses may be filtered and/or normalized to induce pulse peaks to be more uniform, and may be subjected to a pulse count for pulses meeting or exceeding a given threshold;)
Regarding claim 8, Evans discloses  wherein the transmitting module comprises at least one control element, to set the detection threshold values for the detected accelerations.  (Evans, Fig. 2 and ¶0027; Additional accelerometer signal processing may be provided by control logic/DSP 209 to modify parameters for accelerometer signal readings including, but not limited to, configuring buffers, adjusting motion detection and transient detection, enhancing orientation, hysteresis, configuring Z-lockout and the like… ¶0031; Accelerometer pulses may be filtered and/or normalized to induce pulse peaks to be more uniform, and may be subjected to a pulse count for pulses meeting or exceeding a given threshold.)
Regarding claim 9, Evans discloses  wherein, when the detected acceleration exceeds one of the detection threshold values, the transmitting module is configured to generate a signal corresponding to the exceeding of the threshold value.  (Evans, Fig. 3 and ¶0031; Accelerometer pulses may be filtered and/or normalized to induce pulse peaks to be more uniform, and may be subjected to a pulse count for pulses meeting or exceeding a given threshold;)
Regarding claim 13, Zhuang discloses  and a drilling machine with which the receiving module is associated.  (Zhuang, Figs. 1 and Pages 3-4 of the English Translation; the pile forming device comprises a drill rod and coaxially installed at the bottom of the drilling rod drill bit assembly drilling device … along the releasing/lifting system, for continuous rotation of the electric rotary driving mechanism drives the drilling device … and forming a borehole filling pile grouting device ... and a controller for controlling the injection device and parameter input unit connected with the controller … and the electric rotary driving mechanism connected with the controller … the grouting device comprises a slurry storage device; storage device connected with the slurry pumping pipeline and installed on the pumping pipeline of the driving pump, the driven pump is controlled by the controller and it is connected with the controller; the drill rod comprises a hollow and have the same diameter from top to bottom of grouting and the grouting from up to down arranged on one end of the core outer side wall of spiral blade … the pumping tube is installed on the outer end of the drill rod and the one end of the core with the grouting body … the drill bit is provided with the slurry inlet and the slurry outlet is provided with a check valve …;)
Regarding claim 14, Zhuang and England disclose wherein a control system of the drilling machine is configured to receive, from the receiving module, signals indicating the flow rate of the pumped fluid and, based on said signals, to carry out the following operations: showing the user the value of the instantaneous flow rate of the pumped fluid, showing the user the volume of pumped fluid, and recording these data.  (Zhuang, Figs. 1 and 9 and Page 16 of the English Translation; the invention adopts the pile forming device further comprises an industrial personal computer connected with programmable controller 16 18 and the display unit 18 is controlled by the industrial personal computer, the display unit 18 connected with the industrial control machine; and England, Fig. 5 and Page 5 of the English Translation; a flow rate display 21 shows concrete 14 whether the volume or excessive supply.)  
Regarding claim 15, Zhuang discloses, wherein a control system of the drilling machine is configured to set an automatic resurfacing speed of the drilling tool, which is based on the values produced by the 7S/N Not Yet AssignedDocket No. 07587.0673FPWO receiving module and indicating the flow rate of the fluid pumped by the motor pump. (Zhuang, Figs. 1 and 9 and Pages 14 of the English Translation; lifting the drilling process in step III in the controller controls the pressurizing mechanism so that the pressurizing mechanism applies pressure on the drilling device is zero;  Pages 15 of the English Translation; Step II in the drilling process and lifting drilling process in step III, the controller by controlling the adjusting operation speed of the electro-motion furls and unfurl device;   Pages 17-18 of the English Translation;  in step III during drilling by the grouting equipment under the current state of pumping flow pumping flow detection unit 14 performs a real-time detection and synchronously transmitting the detected information to the controller, and synchronously carrying out the real drilling depth/lifting height detecting unit 4 to the drilling device under the current state of the actual lifting height H detecting and synchronizing the detected information to the controller.) 
Regarding claim 16, Zhuang discloses a method of using a device according to claim 1, (Zhuang, Figs. 1 and 9 and Page 9 of the English Translation; 14- pump flow rate detecting unit; Page 17; the pumping flow of the grouting device for real time detecting the pump capacity detecting unit 14. In this embodiment, a material slurry 6-1 in the remaining real-time detecting and judging the grouting core under the current state, the controller total pumping time of the grouting device according to current state and combined pump flow detecting unit 14 detected by each pumping time of the pumping device pumping flow rate and volume concentration of the pump feeding slurry and conversion to obtain the actual pumping of the grouting device in the current state) 
in a pumping plant connected to a drilling machine provided with a drilling tool, said pumping plant comprising a motor pump and a connection pipe to lead the fluid from said motor pump to the drilling tool; (Zhuang, Figs. 1 and Pages 3-4 of the English Translation; the pile forming device comprises a drill rod and coaxially installed at the bottom of the drilling rod drill bit assembly drilling device … along the releasing/lifting system, for continuous rotation of the electric rotary driving mechanism drives the drilling device … and forming a borehole filling pile grouting device ... and a controller for controlling the injection device and parameter input unit connected with the controller … and the electric rotary driving mechanism connected with the controller … the grouting device comprises a slurry storage device; storage device connected with the slurry pumping pipeline and installed on the pumping pipeline of the driving pump, the driven pump is controlled by the controller and it is connected with the controller; the drill rod comprises a hollow and have the same diameter from top to bottom of grouting and the grouting from up to down arranged on one end of the core outer side wall of spiral blade … the pumping tube is installed on the outer end of the drill rod and the one end of the core with the grouting body … the drill bit is provided with the slurry inlet and the slurry outlet is provided with a check valve …;)
said device comprising: at least one transmitting module, (Zhuang, Figs. 1 and 9 and Pages 17-18 of the English Translation;  the grouting equipment under the current state of pumping flow pumping flow detection unit 14 performs a real-time detection and synchronously transmitting the detected information to the controller,)
While Zhuang does not specifically disclose the transmitting module is adapted to be rigidly mounted and in a removable manner, on the pumping plant and comprising at least one accelerometer. Evans in the field of sensing flow rate in pumping systems, however, discloses the limitation.  Evans discloses adapted to be rigidly mounted and in a removable manner, on the pumping plant and comprising at least one accelerometer, a receiving module, (Evans, Figs. 1-2 and ¶0021;  accelerometer 106 is coupled to an outer portion of tube 105 via fastener 106, which may comprise a clamp, tie, band, all by way of a non-limiting example…. , communication circuit 114 of accelerometer 106 may be embodied as a wireless communication circuit, which communicatively couples accelerometer 106, using wireless communication 112, with processing apparatus 150 via any suitable wireless protocol including, but not limited to, WiFi, Bluetooth, or any other suitable wireless protocol known in the art.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter to implement Zhuang with the known technique of  the transmitting module is adapted to be rigidly mounted and in a removable manner, as taught by Evans in order to provide an accurate, inexpensive and non-invasive means of measuring fluid flow in a system. (Evans, ¶0007)
adapted to be associated with the drilling machine; (Zhuang, Figs. 1 and 9 and Page 16 of the English Translation;  the invention adopts the pile forming device further comprises an industrial personal computer connected with programmable controller 16 18 and the display unit 18; Pages 17-18 of the English Translation;  the grouting equipment under the current state of pumping flow pumping flow detection unit 14 performs a real-time detection and synchronously transmitting the detected information to the controller)
 wherein the transmitting module is configured to detect accelerations generated by vibrations of the pumping plant during pumping of the fluid, said accelerations indicating a flow rate of the fluid, (Evans, Figs. 1-2 and Abstract; The system comprises an accelerometer affixed to an exterior surface of the conduit, wherein the accelerometer is configured to generate signals representing physical movement of the conduit, and wherein the signals are suitable for estimating fluid flow in the conduit; ¶0029; By affixing accelerometer 106 to tubing 105, based on fluid that is moved through the tubing by a peristaltic pump (104), vibration pump, or any pump without a steady flow, a signal can be detected proportional to the pulse of the fluid created by the pumping action…By affixing accelerometer 106 to tubing 105, based on fluid that is moved through the tubing by a peristaltic pump (104), vibration pump, or any pump without a steady flow, a signal can be detected proportional to the pulse of the fluid created by the pumping action; ¶0031; Accelerometer pulses may be filtered and/or normalized to induce pulse peaks to be more uniform, and may be subjected to a pulse count for pulses meeting or exceeding a given threshold. By knowing in advance the volumetric pumping characteristics of the pump and volumetric capacity of the tubing, a flow rate may be advantageously estimated/calculated.)
and to send a signal, which is processed based on the detected accelerations, to the receiving module through wireless transmission, (Evans, Figs. 1-2 and ¶0021;  communication circuit 114 of accelerometer 106 may be embodied as a wireless communication circuit, which communicatively couples accelerometer 106, using wireless communication 112, with processing apparatus 150 via any suitable wireless protocol including, but not limited to, WiFi, Bluetooth, or any other suitable wireless protocol known in the art.)
 wherein the receiving module is configured to receive the signal from the transmitting module (Zhuang, Figs. 1 and 9 and Page 16 of the English Translation;  the invention adopts the pile forming device further comprises an industrial personal computer connected with programmable controller 16 18 and the display unit 18; Pages 17-18 of the English Translation;  the grouting equipment under the current state of pumping flow pumping flow detection unit 14 performs a real-time detection and synchronously transmitting the detected information to the controller; And  Evans, Figs. 1-2 and ¶0021;  communication circuit 114 of accelerometer 106 may be embodied as a wireless communication circuit, which communicatively couples accelerometer 106, using wireless communication 112, with processing apparatus 150 via any suitable wireless protocol including, but not limited to, WiFi, Bluetooth, or any other suitable wireless protocol known in the art.)
and to send a signal indicating the flow rate of the pumped fluid based on the received signal. (Zhuang, Figs. 1 and 9 and Page 16 of the English Translation; the invention adopts the pile forming device further comprises an industrial personal computer connected with programmable controller 16 18 and the display unit 18 is controlled by the industrial personal computer, the display unit 18 connected with the industrial control machine.)  While Zhuang discloses an industrial computer and display is connected to the receiving module, controller 16, Zhuang, does not specifically disclose that controller 16 send a signal indicating flow rate to the industrial computer and display and therefore does not specifically disclose and to send a signal indicating the flow rate of the pumped fluid based on the received signal.  England, in the same field of endeavor, however discloses the limitation and send a signal indicating the flow rate of the pumped fluid based on the received signal. (England, Fig. 5 and Page 5 of the English Translation; a flow rate display 21 shows concrete 14 whether the volume or excessive supply.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Zhuang with the known technique of sending a signal indicating the flow rate of the pumped fluid based on the received signal, as taught by England, in order to provide an indication of the flow rate to an operator. (England, Fig. 5 and Page 5 of the English Translation)
comprising measuring the flow rate of a fluid, such as concrete, in a pumping plant connected to a drilling machine provided with a drilling tool, (Zhuang, Figs. 1 and 9 and Page 9 of the English Translation; 14- pump flow rate detecting unit; Page 17; the pumping flow of the grouting device for real time detecting the pump capacity detecting unit 14. In this embodiment, a material slurry 6-1 in the remaining real-time detecting and judging the grouting core under the current state, the controller total pumping time of the grouting device according to current state and combined pump flow detecting unit 14 detected by each pumping time of the pumping device pumping flow rate and volume concentration of the pump feeding slurry and conversion to obtain the actual pumping of the grouting device in the current state) 
said pumping plant comprising a motor pump and a connection pipe to lead the fluid pumped by said motor pump to the drilling tool. (Zhuang, Figs. 1 and Pages 3-4 of the English Translation; the pile forming device comprises a drill rod and coaxially installed at the bottom of the drilling rod drill bit assembly drilling device … along the releasing/lifting system, for continuous rotation of the electric rotary driving mechanism drives the drilling device … and forming a borehole filling pile grouting device ... and a controller for controlling the injection device and parameter input unit connected with the controller … and the electric rotary driving mechanism connected with the controller … the grouting device comprises a slurry storage device; storage device connected with the slurry pumping pipeline and installed on the pumping pipeline of the driving pump, the driven pump is controlled by the controller and it is connected with the controller; the drill rod comprises a hollow and have the same diameter from top to bottom of grouting and the grouting from up to down arranged on one end of the core outer side wall of spiral blade … the pumping tube is installed on the outer end of the drill rod and the one end of the core with the grouting body … the drill bit is provided with the slurry inlet and the slurry outlet is provided with a check valve …;)

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art or record does not disclose the claim 9 limitation, “wherein the transmitting module is configured so that, when the amplitude of the detected accelerations exceeds one of the detection threshold values, the accelerations following the exceeding are not taken into account to emit the signal output by the transmitting module, if said accelerations take place in a time interval defined by a time filter,” nor the claim 12 limitation, “wherein the transmitting module is configured to analyze, intensity of the vibrations for a predetermined adjustment time, during which a motor of the motor pump is in an operating condition in which said motor pump does not pump the fluid, and to determine an adjustment interval which is defined by the maximum positive and negative values of the acceleration detected in the adjustment time; the detection threshold values are determined based on the adjustment time”.
Claim 11 depends from claim 10 and therefore also recites patentable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687